Citation Nr: 0920305	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness, right eye, status post 
cataract surgery, retinal detachment repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1950 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not show that 
the additional right eye disability that followed the 
Veteran's cataract surgery was caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or was due to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The Veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
blindness, right eye, status post cataract surgery, retinal 
detachment repair claimed to be proximately caused by 
negligence on the part of VA in furnishing medical care.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.361, 3.800 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In correspondence dated in March 2006, the Veteran was 
advised of what the evidence must show to establish 
entitlement to compensation under 38 U.S.C. § 1151 and what 
information and evidence that he was to provide and what 
information and evidence that VA would provide or make 
reasonable attempts to obtain on his behalf.  While the March 
2006 VCAA notice letter did not address the elements of 
degree of disability and effective date with respect to the 
1151 claim, such notice defect has been cured.  The Veteran 
was provided with notice of how VA assigns disability ratings 
and effective dates in December 2006 correspondence and the 
claim was subsequently readjudicated in January 2007.   

The Board further notes that the Veteran was provided with a 
copy of the rating decisions, and the statements of the case 
(SOC), and the SSOCs, which included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained VA 
treatment records identified as relevant to the Veteran's 
claim.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  

The RO also obtained a medical opinion in August 2006 in 
connection with the claim.  The Veteran through his 
representative requested that an independent medical opinion 
(IME) be obtained with respect to the claim at the Board 
hearing. 

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME. 38 
C.F.R. § 20.901(d). A claimant or his representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion. 38 C.F.R. § 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons. First, the appellant 
has not shown good cause, in that a complex or controversial 
medical or legal issue involved in this appeal was not 
identified in conjunction with the request.  The 
representative proffered no valid reason to suggest that such 
a measure is necessary, given the well-settled law that the 
intra-VA claims adjudication process is non-adversarial. 
Absent some cognizable information (i.e., not the Veteran's 
mere surmise) that would suggest that the medical opinions 
are tainted by bias, further medical inquiry is not 
warranted. Winsett v. West, 11 Vet. App. 420 (1998); see 
Boutwell v. West, 11 Vet. App. 387 (1998).  Second, the 
Board's own review of the record does not disclose that there 
is a complex or controversial medical or legal issue in this 
case. Rather, there is medical evidence conclusively 
establishing that the claimed condition is not due to any 
fault on the part of VA.  There is no medical evidence to the 
contrary, so there is certainly no "controversy."

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Analysis 

The Veteran contends that the right eye cataract surgery 
performed by VA in October 2005 resulted in his worsened 
visual acuity and blindness in the right eye.  He asserts 
that the surgery was improperly performed by a resident 
without the supervision of an attending physician.  The 
Veteran seeks entitlement to compensation benefits under 38 
U.S.C.A. § 1151 on such basis.  

In order to warrant compensation under 38 U.S.C.A. § 1151, a 
claimant must demonstrate that the VA hospital care, medical 
or surgical treatment, or examination in question resulted in 
an additional disability and that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing such care, treatment, or 
examination, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

In the present case, VA treatment records show that the 
Veteran was diagnosed with cataracts with decreased vision in 
his right eye prior to the October 2005 surgery at issue.  
Indeed, on October 4, 2005, the date of the surgery, the 
Veteran's preoperative diagnosis was "cataract, right eye."  
On said date, he underwent a cataract extraction, anterior 
chamber intraocular lens placement, and anterior vitrectomy 
of the right eye, which is noted to have been performed by a 
VA physician (Dr. K.N.).  Notably, it is written in a VA 
surgery attending teaching note that no resident or fellow 
participated in the case.  A complication of the surgery as 
reflected on the surgical procedure note was "post capsule 
rent"; however, no other complications were noted.  On the 
day following the surgery, the Veteran was examined by a VA 
resident physician and reported mild pain but had no 
discharge at that time.  The Veteran was to report to the 
clinic the following day, or sooner if necessary, to see VA 
physician, Dr. K.B, for further post-operative follow up.  
When the Veteran reported for treatment with Dr. K.B., he 
continued to complain of eye pain that he rated a 7 out of 10 
and Dr. K.B. noted that the Veteran's right eye was showing 
"slow improvement" and scheduled the Veteran to return in 
one week.  On October 7, 2005, the Veteran called and 
reported that his pain had gotten worse after using the drops 
given to him by Dr. K.B.  In treatment records dated from 
October 11, 2005 through early December 2005, the Veteran's 
eye was repeatedly examined and described as either 
"improving" or "stable" during that time.  However, the 
Veteran was noted to have vitreous debris with inflammation 
and elevated intraocular pressure on December 8, 2005 and, 
later that month, Dr. K.B. wrote that the Veteran's right eye 
had "worsened somewhat."  Thereafter, the Veteran continued 
to show lens fragments in the vitreous and increased 
intraocular pressure and, subsequently, the Veteran underwent 
multiple additional surgeries for the right eye and continues 
to seek treatment for his right eye disability to present.    

The Board initially observes that the medical evidence of 
record indicates that the Veteran has additional disability 
as a result of the October 2005 right eye surgery.  In this 
regard, the Board notes a medical opinion based on review of 
the claims folder was obtained in August 2006 in connection 
with the claim and the August 2006 VA medical examiner 
specifically noted that "lost nuclear material into the 
vitreous" was indeed a complication of the Veteran's 
cataract surgery.  The Board also notes that the VA treatment 
records suggest that the Veteran had additional right eye 
disability associated with the cataract surgery.  Thus, the 
examiner's opinion is consistent with the record.    

Thus, as the Veteran is shown to have additional disability 
due to the October 2005 cataract surgery, the Board notes 
that this case turns on the medical question of whether the 
Veteran's additional disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing such 
care, treatment, or examination, or that the proximate cause 
of the additional disability was an event that was not 
reasonably foreseeable.

The Board is certainly sympathetic to the difficulties the 
Veteran has faced.  However, upon review of the record, the 
medical evidence does not show that the Veteran's additional 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  The August 2006 VA medical examiner 
indicated that the Veteran's additional disability was an 
"unfortunate complication" of his surgery and would not 
necessarily be due to mistreatment, neglect, or incompetence 
as it is a potential complication in the hands of any 
surgeon.  As the examiner reviewed the claims folder and 
provided a sound rationale for the conclusion, the opinion is 
afforded great probative value.  

Additionally, the Board notes that there is no competent 
medical opinion to the contrary of record.  While the Veteran 
indicated at the Board hearing that Dr. K.B. had stated that 
VA was negligent with respect to his right eye surgery, no 
such statement by Dr. K.B. is documented in the record.   The 
Veteran's account of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the Veteran's 
statement can be afforded no probative value.  

The Board also recognizes that the Veteran has repeatedly 
asserted that he suffers from blindness of the right eye as a 
result of VA negligently or carelessly furnishing medical 
care.  However, the Veteran is a layperson and is not shown 
to have the requisite medical expertise to render a competent 
medical opinion regarding such matters.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, his opinion is afforded no 
probative value.  

Furthermore, while the Board has considered the Veteran's 
assertion that a resident performed his surgery without 
supervision and direction from an attending physician, the 
clinical documentation shows that the right eye cataract 
surgery at issue was performed by a surgeon without the 
participation of a resident or fellow.  Indeed, the August 
2006 VA medical examiner considered the Veteran's assertion 
but noted that the operative report in the claims folder only 
listed the attending physician as being the surgeon and no 
other physicians resident or otherwise were listed on the 
operative report as doing the surgery.  While the Veteran 
asserted in his October 2006 notice of disagreement that the 
operative report was wrong and was changed to protect the VA, 
the Board affords greater probative value to the medical 
documentation of record than the Veteran's unsupported 
assertions regarding the question of the physician that 
performed his surgery.     

Moreover, the Board notes that the Veteran does not contend 
and the evidence does not show that the proximate cause of 
the additional disability was an event that was not 
reasonably foreseeable.  In this regard, the Board notes that 
the record includes an informed consent document signed by 
the Veteran on September 16, 2005 related to his cataract 
extraction and artificial lens implantation of the right eye.  
In the document, it specifically includes loss of vision and 
pain and/or infection as risks involved with the surgery.  
The Veteran acknowledged in his February 2007 VA Form 9 that 
he signed a consent form and was advised by the physician 
that the potential risks included loss of vision, loss of 
eye, and pain and/or infection.

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused or aggravated the Veteran's right eye 
disability in furnishing medical care or that the Veteran's 
additional disability was not reasonably foreseeable.  
Therefore, the preponderance of the evidence weighs against 
the Veteran's claim and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness, right eye, status post 
cataract surgery, retinal detachment repair is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


